Citation Nr: 1212874	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  This case was previously before the Board in May 2010 when the claim was reopened and remanded for additional development.  In January 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  A back disability was not noted on service induction examination; there is no clear and unmistakable evidence rebutting the presumption of soundness as to a back disability on service entrance.    

2.  A back disorder was manifested in service, and it is reasonably shown that such disorder was incurred in service.


CONCLUSION OF LAW

The presumption of soundness on entry into service as to a back disability is not rebutted; service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On February 1968 pre-induction examination, the Veteran's spine was normal on clinical evaluation; he reported recurrent back pain.  

In August 1968, the Veteran was seen for a complaint of a backache.  

On October 1968 Officer Candidates School (OSC) application examination, the Veteran's spine was abnormal on clinical evaluation; physical examination revealed lumbar and lower thoracic muscle spasms with range of motion limited to 30 degrees flexion (causing pain).  Based on the examination, he was found to not be physically qualified for OCS.  

In January 1969, the Veteran was seen on sick call for back pain that was aggravated by stooping and lifting.  A few days later, he reported low back pain since lifting in basic training in September 1968.  X-rays were negative.  The impression was lumbosacral strain, and he was placed on profile for 30 days; 10 days later, he reported he reinjured his back lifting a can while on KP duty.  

In February 1969, the Veteran complained of continued low back pain radiating to his buttocks.  On physical examination, range of motion was diminished in all planes; he was placed on profile for 90 days.  

In an August 1969 application for VA benefits, the Veteran reported he injured his back in December 1967 (i.e., prior to service), but was nonetheless inducted, and that the condition worsened during basic training.  

On February 1970 VA examination, the Veteran reported he fell from a horse prior to enlistment.  A doctor had recently told him he had a ruptured disc.  Straight leg raises produced symptoms at 45 degrees and trunk flexion was slightly limited (to 135 degrees).  Lumbosacral spine X-rays were normal.  The diagnosis was symptomatic pre-service back injury.  

A September 1971 Dr. M.P. private treatment report notes the Veteran injured his back carrying another soldier during service in July or August 1968.  The diagnosis was lumbosacral discogenic syndrome.  
In an October 1971 notice of disagreement (with a February 1970 rating decision), the Veteran stated "even though I had this condition prior to service it was aggravated during service."  He stated that his condition was aggravated during basic training (carrying another soldier on his back for approximately 150 yards), and due to lifting items in the course of building bridges and roads.  

In his June 2005 VA Form 21-526, the Veteran reiterated that he had fallen from a horse and injured his back prior to service.  

On September 2005 VA examination, the Veteran reported that his low back disability has existed since 1968 (and included 5 ruptured discs).  The diagnosis was chronic low back strain secondary to slight anterolistesis of L2 and L3 and moderate canal stenosis with evidence of radiculopathy to the right lower extremity.  No nexus opinion was provided.  

In an April 2007 Dr. J.D. private treatment report, it was noted that the Veteran injured his back carrying another soldier on his back during training in 1968, and was subsequently found to have 5 ruptured discs.  The diagnosis was posttraumatic lumbar spondylosis with spinal stenosis.  Dr. J.D. opined that "[w]ith reasonable medical probability it would not be inconsistent in that the patient's previous injuries in 1968 and 1969 are a contributing factor to some degree to his present symptomatology in his back."  

In a September 2007 Dr. A.O.E. report (for Social Security Administration purposes), it was noted that the Veteran has had back pain for 40 years from repetitive lifting at his job.  

At the March 2010 videoconference hearing, the Veteran testified that he fell from a horse prior to service and that occasionally his back would hurt (transcript, p.9).  He also testified that he fell down during a "fireman's carry" and when he picked the person back up he felt pain in his back (and has continued to suffer back symptoms since that injury).  (transcript, p.5-6).  

In January 2012, the Board sought a VHA medical advisory opinion in this matter.  
In the response received in March 2012, a VHA medical expert who reviewed the record opined that the Veteran suffers from degenerative disease of the spine, with multiple levels of lumbar disc degeneration, spinal stenosis, and foraminal stenoses.  It was noted that the degenerative spine disease is a chronically progressive condition which, as likely as not, existed to a very minor degree prior to the Veteran's induction into the military.  However, there was no evidence of limitation of function [prior to induction, i.e.].  The VHA expert further noted that other than intermittent pain [which of itself is not considered a disability], prior to induction there was no evidence in the record of persistent disability due to back or lumbar spine degeneration.  Consequently, no statement can be made about an increase in pre-existing [back] disability [during service](i.e., there is no evidence supporting that there was a pre-existing disability).  The first documented evidence of a back disability was the Veteran being placed on 30-day and 90-day profiles for back pain in service.  The VHA expert also opined that there is no convincing evidence that any new disorder had its onset after service, only that there was progression of the basic underlying degenerative process with time.  

Clinical records show, and it is not in dispute, that the Veteran now has a low back disability, disc disease.  However, (although he reported recurring back pain) such disability was not noted when he was examined for induction.  While the VHA consulting expert has opined that degenerative disc disease as likely as not existed to a minor degree prior to service, such opinion is not expressed in terms of certainty sufficient to constitute clear and unmistakable evidence of pre-existing back disability when the Veteran entered service.  Consequently, he is presumed sound as to lumbar disc disease on service entrance.  Significantly, the VHA expert has also opined that there is no evidence of onset of a new back disability after service.   It is not in dispute that the Veteran's back was symptomatic during service (he was seen, and placed on profile, for back complaints), and the VHA expert has opined that the Veteran being placed on profile twice during his active duty is the first evidence of functional impairment due to his back disability.  

As (given the presumption of soundness) the Veteran is not shown to have had a pre-existing back disability when he entered service, and as there is competent and persuasive medical evidence (the VHA expert's opinion, which the Board finds no reason to reject or question) that the Veteran's low back disc disease is not a new disability that had its onset after service, what we are left with (based on disabling effects of disc disease becoming manifest in service) is a finding that the low back disc disease was incurred in service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required by law (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for the Veteran's low back disability is warranted.  


ORDER

Service connection for a back disability is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


